Citation Nr: 1436183	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for hearing loss has been received, and, if so, whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim for service connection for tinnitus has been received, and, if so, whether service connection is warranted.

3.  Whether new and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) has been received, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to February 1960.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim was previously denied in an October 2008 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in October 2010.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issues have been captioned as set forth above.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disorder as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2008 decision, the RO denied the Veteran's claims for service connection for hearing loss, tinnitus, and PTSD.  The Veteran did not file a timely appeal. 

2.  The evidence received since the October 2008 RO decision regarding the Veteran's claims for service connection for hearing loss, tinnitus, and PTSD is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of allowance of his claims.

3.  The preponderance of evidence reflects that there is no current hearing loss that was incurred in or aggravated by service.

4.  The preponderance of evidence reflects that there is no current tinnitus that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The October 2008 RO decision that denied service connection for hearing loss, tinnitus, and PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

6.  The criteria for service connection for tinnitus loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).



I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO provided a letter dated in September 2011 that adequately fulfilled notification requirements established by Kent.  With respect to the Dingess requirements, the September 2011 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

The RO provided the Veteran notice by letter dated in November 2010 that provided the requirements for establishing service connection and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA audiology examinations in October 2009 and March 2011.  The Board finds that the examinations obtained in this case were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As will be discussed below, on both occasions the Veteran failed to appropriately respond after being instructed several times.  Therefore, the examiner noted in both reports that the "final results were considered invalid."  There is no indication that further testing would result in valid variables.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
      
Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran filed a Notice of Disagreement to the RO's October 2008 rating decision.  A Statement of the Case was issued in November 2009.  As a general rule, the Veteran must file the substantive appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  However, this time limit for filing a substantive appeal is not a jurisdictional requirement and may be waived either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that VA had waived any objections to the timeliness of the Veteran's substantive appeal because the RO consistently had treated the matter as timely appealed and had certified the matter to the Board and because testimony regarding the matter was taken before a Member (Veterans Law Judge) of the Board); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003).

The period for filing a substantive appeal also may be extended for good cause.  But a request for such extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

Subsequent to the November 2009 SOC, the Veteran filed a VA Form 9 in October 2010.  This was more than 60 days after the SOC and more than one year from the October 2008 rating decision.  His October 2010 VA Form 9 was not timely.  Therefore, the Veteran did not appeal the October 2008 rating decision that denied his claim for service connection for PTSD, hearing loss, and tinnitus or submit any additional evidence during the appeal period.  Thus, the October 2008 rating decision is final.  38 C.F.R. § 20.1100.  That decision was the last time the Veteran's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

A.  New and Material Evidence for Hearing Loss and Tinnitus

The evidence considered by the RO in making its October 2008 rating decision included service treatment records and the Veteran's own assertions in support of the claim.  The Veteran had failed to report to a VA examination.  After he submitted his Notice of Disagreement in April 2009, the Veteran was afforded a VA examination in October 2009.  The examiner reported the results "were unreliable.  The Veteran was instructed several times on how to appropriately respond.  His responses remained inconsistent.  Final results were considered invalid."  In conclusion, the examiner noted that he could not "provide a medical opinion regarding current auditory status and whether or not hearing loss and/or tinnitus were caused by military service."

When the Veteran filed the current claim to reopen, he submitted the results of an private audiology test that purports to demonstrate severe hearing loss in the Veteran.  The Board finds that the audiology test is considered new evidence, as it is not cumulative or redundant and was not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran has hearing loss and tinnitus.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for hearing loss and tinnitus is warranted.

Where the RO has denied reopening the claim but the Board finds that new and material evidence sufficient to reopen the claim has been submitted, the Board must first consider whether the claimant has been given an opportunity to present argument and/or additional evidence on this matter, and whether adjudication will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim.  The Veteran was advised in the November 2010 notice of what evidence was needed to substantiate the underlying claim for service connection.  The Veteran was given ample time to respond and present argument and evidence in support of his claim.  Thus he has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Also, the Veteran was afforded a VA audiology examination in March 2011.  Therefore, there is no prejudice to the Veteran in proceeding to the merits of his claim.

B.  New and Material Evidence for PTSD

The evidence of record as of the October 2008 RO decision included the Veteran's service treatment records and the Veteran's assertions.  The RO denied the claim because the Veteran did not have a diagnosis of PTSD.

Evidence received since the October 2008 RO decision includes psychiatric treatment notes from the Kansas City VA Medical Center since July 2010 and a diagnosis of mood disorder NOS (not otherwise specified).

The Board finds that the treatment records are new evidence, as it is not cumulative or redundant and was not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran has a current diagnosis of a psychiatric disorder.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for psychiatric disorder is warranted.  The issue of service connection for a psychiatric disorder is discussed in the remand portion of the opinion.


III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  
Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Service Connection Analysis

The Veteran asserts that he has hearing loss and tinnitus that is related to in-service noise exposure.  The service treatment records are silent for hearing loss and tinnitus.  At the Veteran's separation examination in February 1960, no hearing loss disability was shown or noted.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On two occasions, in October 2009 and March 2011, the Veteran was afforded VA audiometric examinations.  However, on both occasions the results were invalid.  At the October 2009 examination, the examiner reported that the "results were unreliable.  The Veteran was instructed several times on how to appropriately respond.  His responses remained inconsistent.  Final results were considered invalid."  The examiner concluded that he could not "provide a medical opinion regarding current auditory status and whether or not hearing loss and/or tinnitus were caused by military service."

The results from the March 2011 VA examination were exactly the same.  There is no VA treatment record of note concerning hearing loss or tinnitus in the claims file.  The only other medical evidence of note is the result of a private audiology test.  However, the test result does not indicate where it was administered.  Further, the Veteran is not identified as the subject of the test.  Finally, the test result provides no opinion on etiology.  The Veteran failed to provide the name of any health care provider or any other records related to hearing loss or tinnitus.  Therefore, the Board cannot provide probative weight to the private audiology test result.  

The Veteran has claimed that he has difficulty hearing.  The Board has considered the lay evidence of record.  The statements describing the Veteran's symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence, however, is not competent to diagnose the Veteran with hearing loss, as it is of such complexity that it does not lend itself to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran's hearing loss was the result of his service for which service connection may be established.

Moreover, there is approximately a three decade gap in time from the Veteran's discharge to the first documented post-service complaints of hearing loss.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, there is no medical evidence supporting a finding that the Veteran has tinnitus, or that if any current tinnitus does exist, it is related to service.  In weighing the evidence, the Board concludes that the nearly thirty years between the Veteran's service and his first complaint of tinnitus and the lack of medical evidence detract from the credibility of his claim.  Therefore, entitlement to service connection for tinnitus is denied.

After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.




ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for hearing loss is reopened and to that extent only the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for tinnitus is reopened and to that extent only the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for a psychiatric disorder is reopened and to that extent only the claim is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran claims that he suffers from PTSD due to a traumatic event during service aboard a Navy ship.  The claims file includes psychiatric treatment notes from July 2010.  Those records indicate a diagnosis of mood disorder NOS.  However, the notes do not provide an opinion on whether the Veteran's psychiatric condition is etiologically related to the Veteran's active duty service.  The Veteran has not undergone a VA psychiatric examination.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the AMC/RO should specify for the examiner any stressor that it is determined is established by the record, to include any stressor claimed by the Veteran of an accident on U.S.S. Shield, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


